AMENDMENT NO. 1

TO

AMENDED AND RESTATED LOAN AGREEMENT


        This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED LOAN AGREEMENT (the
"Amendment") is being made and entered into as of the 20th day of September,
2006, by and between German American Bancorp, Inc. (formerly known as German
American Bancorp) ("Borrower"), and JPMorgan Chase Bank, NA., a national banking
association (“Lender”).

WITNESSETH THAT:

        WHEREAS, the parties entered into the Amended and Restated Loan
Agreement as of September 20, 2005 (the “Agreement”); and

        WHEREAS, Borrower and Lender desire to renew and extend the Revolving
Loan Termination Date; and

        WHEREAS, the parties hereto desire to amend the Agreement as set forth
below.

        NOW, THEREFORE, the parties agree as follows:

        Section 1.     Definitions; References.     Unless otherwise
specifically defined herein, each term used herein, which is defined in the
Agreement, shall have the meaning assigned to such term in the Agreement. Except
as amended and supplemented hereby, all the terms of the Agreement shall remain
and continue in full force and effect and are hereby confirmed in all respects.

        Section 2.     Amendment To Section 1.     Section 1 of the Agreement is
hereby amended by amending and restating the definition of the term “Revolving
Loan Termination Date” to read as follows:

 
“Revolving Loan Termination Date” shall means September 20, 2007, or such
earlier date on which the Revolving Credit Commitment shall be terminated or
reduced to zero in accordance with the terms of this Agreement, including,
without limitation, the limitation described in Section 3.2(e).


        Section 3.     Amendment to Section 3.1.     The fourth sentence in
Section 3.1 of the Agreement (which includes the definition of the term
“Revolving Note”) is hereby amended and restated in its entirety to read as
follows:

 
The Revolving Loan made by Lender to Borrower under this subsection 3.1 shall be
evidenced by a promissory note dated as of September 20, 2006, in the form of
Exhibit A (the “Revolving Note”) to the Amendment No. 1 to Amended and Restated
Loan Agreement dated as of September 20, 2006, by and between Borrower and
Lender.


        Section 4.     Consent to Consolidation of Bank
Subsidiaries.     Borrower has informed Lender that Borrower intends to
consolidate all of Borrower’s Bank Subsidiaries into a new bank to be
incorporated under Indiana law, to be named German American Bancorp, and to
cause its new Bank Subsidiary, German American Bancorp, to operate through
divisions having the trade names of the former Bank Subsidiaries, and Lender
hereby consents to such consolidation for purposes of Sections 8.3 and 8.4 of
the Agreement.

        Section 5.     Representations and Warranties.     To induce Lender to
enter into this Amendment, Borrower warrants and represents to Lender that as of
the date hereof:

        (a)         Power; No Conflict.     The execution and delivery of this
Amendment, and the performance by Borrower of his duties and obligations under
this Amendment, and the Revolving Note, are within Borrower’s power and
capacity, have received all necessary governmental approval, and do not and will
not contravene or conflict with or result in any violation of or loss of a
material benefit under or permit acceleration of any obligation under any
provision of law or of any agreement, indenture or instrument binding upon
Borrower.

        (b)         Validity, and Binding Nature.     This Amendment is, and
will be, the legal, valid and binding obligation of Borrower enforceable against
Borrower in accordance with its terms, except, with regard to enforceability, as
Lender’s rights may be affected by applicable bankruptcy and insolvency law and
principles of equity.

        (c)         No Default.     No Event of Default (as defined in the
Agreement) has occurred and is continuing or will result from the execution and
delivery of this Amendment, and the representations and warranties of Borrower
contained in this Amendment and the Agreement are true and correct as of the
date hereof.

        Section 6.     Documents.     Lender shall have received this Amendment,
the Revolving Note, and all of the following; each duly executed and dated the
date of this Amendment, in form and substance satisfactory to Lender:

        (a)         Confirmatory Certificate.     A certificate signed by
Borrower as to the matters set out in Section 11(c) and Section 11(d) and as to
the compliance by Borrower with all of the conditions precedent to the making of
this Amendment.

        (b)         Consents. etc.     Certified copies of all documents
evidencing any necessary action, consents and governmental approvals, including,
without limitation, all consents, approvals, filings and registrations of or
with any Federal or state governmental authorities, with respect to this
Amendment.

        (c)         Updated Exhibits.     Updated Exhibits 8. 1(b), 8.1(v),
8.l(aa)(i) and 8.l(cc) to the Agreement.

        (d)         Other.     Such other documents as Lender may reasonably
request.

        (e)         Lender Review.     Lender shall have completed such review
of Borrower as it deems necessary in its sole discretion.




2

        Section 7.     Security for the Term Note and Events of
Default.     Borrower and Lender hereby agree that all of the obligations of
Borrower hereunder and under the Agreement and the Term Note (as originally
issued and as reissued) are part of Borrower’s Liabilities (as defined in the
Agreement) and that the Collateral (as defined in the Agreement and amended
hereby) has been pledged by Borrower to secure Borrower’s payment of all of
Borrower’s Liabilities.

        Section 8.     Headings, Etc.     The section headings contained in this
Amendment are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Amendment.

        Section 9.     Governing Law.     This Amendment shall be a contract
made under and governed by the internal laws of the State of Illinois.

        Section 10.     Survival.     All covenants, agreements, representations
and warranties made herein shall be deemed to have been material and relied upon
by Lender and shall survive the execution and delivery of this Amendment and any
and all of the other documents.

        Section 11.     Successors and Assigns.     This Amendment shall be
binding upon Borrower and Lender and their respective successors and assigns,
and shall inure to the benefit of Borrower and Lender and the respective
successors and assigns of Lender.

        Section 12.     Cost and Expenses.     Borrower agrees to pay all
reasonable attorneys’ fees and expenses incurred by Lender in connection with
the negotiation and preparation of this Amendment.

        Section 13.     Counterparts; Effectiveness.     This Amendment may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. When counterparts executed by all the parties shall have been lodged
with Lender, this Amendment shall become effective as of the date set forth
above.

        IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
executed as of the day and year first above written.

  GERMAN AMERICAN BANCORP, INC.



By:  /s/ Mark A. Schroeder

--------------------------------------------------------------------------------



Name:  Mark A. Schroeder

--------------------------------------------------------------------------------



Title:  President and CEO

--------------------------------------------------------------------------------



  JPMORGAN CHASE BANK, N.A.



By:  /s/ Milena Kostadinova

--------------------------------------------------------------------------------



Name:  Milena Kostadinova

--------------------------------------------------------------------------------



Title:  Officer

--------------------------------------------------------------------------------




3

Exhibit "A"


$15,000,000.00
Chicago Illinois
September 20, 2006


REVOLVING NOTE


        FOR VALUE RECEIVED, the undersigned, German American Bancorp, Inc., an
Indiana corporation, formerly known as German American Bancorp. ("Borrower"),
hereby unconditionally promises to pay to the order of JPMorgan Chase Bank,
N.A., a national banking association (“Lender”), at the office of Lender at 120
South LaSalle Street, Chicago, Illinois 60603, or at such other place as the
holder of this Note may from time to time designate in writing, on the Revolving
Loan Termination Date (as defined in the Loan Agreement), in lawful money of the
United States of American and in immediately available funds, the principal sum
of FIFTEEN MILLION AND 00/100 DOLLARS ($15,000,000.00), or, if less, the
aggregate unpaid principal amount of all advances made by Lender pursuant to
subsection 3.1 of the Loan Agreement. This Note is referred to as the "Revolving
Note" in and was executed and delivered pursuant to that certain Amended and
Restated Loan Agreement, dated as of September 20, 2005, between Borrower and
Lender, as amended by Amendment No. I to Amended and Restated Loan Agreement,
dated as of September 20, 2006, between Borrower and Lender (collectively, as
amended, modified or supplemented from time to time, the “Loan Agreement”), to
which reference is hereby made for a statement of the terms and conditions under
which the loans evidenced hereby were made and are to be repaid. All terms which
are capitalized and used herein (which are not otherwise specifically defined
herein) and which are defined in the Loan Agreement shall be used in this Note
as defined in the Loan Agreement.

        Borrower further promises to pay interest at said office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in subsection 3.4 of, or as otherwise provided in, the Loan
Agreement. Interest shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.

        Subject to the provisions contained in the Loan Agreement relating to
the determination of Interest Periods for LIBOR Rate Advances, if any payment
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day, and interest
shall be payable thereon during such extension at the rate specified above. In
no contingency or event whatsoever shall interest charged hereunder, however
such interest may be characterized or computed, exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that Lender has received interest hereunder in excess of the highest
rate applicable hereto, Lender shall apply such excess to the reduction of the
unpaid principal amount hereof or if such excess exceeds the unpaid principal
balance refund such excess interest to Borrower.

        Except as otherwise agreed in the Loan Agreement, payments received by
Lender from Borrower on this Note shall be applied first to the payment of
interest which is due and payable and only thereafter to the outstanding
principal balance hereof, subject to Lender’s rights to otherwise apply such
payments as provided in the Loan Agreement.

        At any time a Default has occurred and is continuing or as otherwise
provided in the Loan Agreement, this Note may, at the option of Lender, and
without prior demand, notice or legal process of any kind (except as otherwise
expressly required in the Loan Agreement), be declared, and thereupon
immediately shall become, due and payable. This Note shall also become
immediately due and payable upon termination of the Loan Agreement.

        Borrower, and all endorsers and other persons obligated hereon, hereby
waive presentment, demand, protest, notice of demand, notice of protest and
notice of nonpayment and agree to pay all costs of collection, including
reasonable attorneys’ fees and expenses.

        This Note evidences the renewal and extension of maturity of the
indebtedness evidenced by that certain Revolving Note in the stated principal
sum of $15,000,000.00 dated as of September 20, 2005, made by Borrower payable
to the order of Lender.

        This Note has been delivered at and shall be deemed to have been made at
Chicago, Illinois and shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the internal laws (as opposed to
conflicts of law provisions) and decisions of the State of Illinois. Whenever
possible each provision of this Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.

        Whenever in this Note reference is made to Lender or Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns. Borrower’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession of or for Borrower.

  German American Bancorp, Inc.


By:  

--------------------------------------------------------------------------------



Name:  

--------------------------------------------------------------------------------



Title:  

--------------------------------------------------------------------------------


